Citation Nr: 0832160	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-01 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
status post fracture, right tibia and fibula.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from December 1968 to 
October 1970.  

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has come before the VA claiming that surgery that 
was accomplished on his right leg in 1983 at the Memphis VA 
Medical Center (VAMC) was faulty.  He asserts that because 
the leg was not "properly set", the leg has "caused him 
problems".  He claims that the leg did not heal properly and 
now he must walk with a cane, which, in turn causes stress on 
his back.  Thus, he believes that because of the surgical 
treatment, he now has an additional disability that is the 
fault of the VA health care system.  He has submitted a claim 
for benefits pursuant to 38 U.S.C.A. § 1151 (West 2002). 

Per the provisions 38 U.S.C.A. § 1151, where a veteran has 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, compensation shall be awarded in the same manner as if 
such disability, aggravation, or death were service-
connected.  A claimant must show fault or negligence in 
medical treatment.  Specifically, the veteran must show that 
he suffered from an additional disability, which was caused 
by VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the veteran must show 
that he suffered from additional disability which was caused 
by VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the additional 
disability was an event which was not reasonably foreseeable. 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  For § 1151 
claims, the VCAA requires that the VA must inform the veteran 
that the evidence must show:

That, as a result of VA hospitalization, 
medical or surgical treatment, 
examination, or training, the veteran 
has:

- an additional disability or 
disabilities

OR

- an aggravation of a pre-existing injury 
or disability 

AND

The disability was:

- the direct result of VA fault such as 
carelessness, negligence, lack of proper 
skill, or error in judgment

OR

- not a reasonably expected result or 
complication of the VA care or treatment

OR

- the direct result of participation in a 
VA Vocational Rehabilitation and 
Employment or compensated work therapy 
program.

Not only has a VCAA-type letter not been issued to the 
veteran, but there is no indication from the claims folder 
that the RO has supplied to the veteran the information 
necessary for him to produce in order to prevail on his 
claim.  This has not been accomplished despite the fact that 
informational letters have been sent to the regional offices 
informing them of what information must be included in a 38 
U.S.C. § 1151 VCAA letters.  See VBA Fast Letter 04-17, 
August 12, 2004.  In the absence of such prior notice, the 
Board finds that the case must be returned to the RO so that 
a VCAA letter may be issued.  This must occur so that the VA 
will satisfy its duty under the VCAA to notify and assist the 
appellant with regards to the issue on appeal.


Appellate review also discloses that the veteran may have 
been awarded Social Security Administration (SSA) disability 
benefits.  The record is unclear as to why those benefits 
were awarded.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put 
on notice of the existence of SSA records, as here, it must 
seek to obtain those records before proceeding with the 
appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  Thus, the Board finds that the RO/AMC 
should obtain and associate with the claims folder a copy of 
the SSA decision awarding the veteran disability benefits, as 
well as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) (2007) with respect to requesting 
records from Federal facilities.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159(b) (2007), to include the 
notice specified by in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)).  A copy of the letter sent 
should be included in the claims folder 
for review, and any information obtained 
as a result of this action should also be 
included in the claims folder.

In particular, the RO/AMC should inform 
the appellant of the type of evidence 
required from him to substantiate his 
claim.  The RO/AMC must tell the veteran 
the elements that must be shown in order 
to prevail on a claim involving 38 U.S.C. 
§ 1151.  The appellant should also be 
informed that the RO will assist him in 
obtaining identified evidence, should he 
require such assistance.  The veteran 
should additionally be informed of any 
information and evidence not of record 
that is necessary to substantiate his 
claims and about the information and 
evidence that VA will seek to provide.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  The RO is hereby notified 
that it should refer to VA Fast Letter 
04-17, dated August 12, 2004, concerning 
the information required in the VCAA 
letter.

2.  The AMC/RO should request the 
appellant's records from the SSA, to 
include any SSI or disability 
determination and associated medical 
records.  If records are unavailable, 
please have the SSA so indicate.

3.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2007); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




